SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

421
KA 15-01685
PRESENT: WHALEN, P.J., LINDLEY, NEMOYER, CURRAN, AND TROUTMAN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

JOSHUA M. FURBECK, DEFENDANT-APPELLANT.


AMDURSKY, PELKY, FENNELL & WALLEN, P.C., OSWEGO (COURTNEY S. RADICK OF
COUNSEL), FOR DEFENDANT-APPELLANT.

GREGORY S. OAKES, DISTRICT ATTORNEY, OSWEGO (AMY L. HALLENBECK OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Oswego County Court (Walter W.
Hafner, Jr., J.), rendered August 24, 2012. The judgment convicted
defendant, upon his plea of guilty, of grand larceny in the fourth
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him,
upon his plea of guilty, of grand larceny in the fourth degree (Penal
Law § 155.30 [4]). We reject defendant’s contention that he did not
knowingly, voluntarily, and intelligently waive his right to appeal.
County Court engaged defendant “in an adequate colloquy to ensure that
the waiver of the right to appeal was a knowing and voluntary choice”
(People v Ripley, 94 AD3d 1554, 1554, lv denied 19 NY3d 976 [internal
quotation marks omitted]; see People v Marshall, 144 AD3d 1544, 1545),
and “ ‘[d]efendant’s responses to County Court’s questions
unequivocally establish that defendant understood the proceedings and
was voluntarily waiving the right to appeal’ ” (People v Buryta, 85
AD3d 1621, 1622). Defendant’s valid waiver of the right to appeal
encompasses his contention that the court abused its discretion in
denying his request for youthful offender status (see People v Jones,
96 AD3d 1637, 1637, lv denied 19 NY3d 1103; People v Rush, 94 AD3d
1449, 1449-1450, lv denied 19 NY3d 967; cf. People v Matsulavage, 121
AD3d 1581, lv denied 24 NY3d 1045).




Entered:    March 31, 2017                         Frances E. Cafarell
                                                   Clerk of the Court